Citation Nr: 0534268	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  97-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran had recognized service from August 1942 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In the January 1997 rating decision, the RO found no new and 
material evidence to reopen the claim for service connection 
for PTB.  The Board confirmed that finding in a December 1997 
decision on appeal.  The veteran appealed that decision to 
the U.S. Court of Veterans Appeals (known as the U. S. Court 
of Appeals for Veterans Claims as of March 1, 1999) (Court).  
By Order dated in February 1999, the Court vacated the 
Board's December 1999 and remanded the matter for 
readjudication consistent with the holding in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In a December 1999 decision, 
the Board found new and material evidence to reopen and 
remanded the claim to the RO for readjudication of the matter 
on the merits.

Upon the return of the claim to the Board, the Board issued a 
decision in October 2000 that denied service connection for 
PTB.  The veteran again appealed that decision to the Court.  
By Order dated in June 2001, the Court vacated the Board's 
decision and remanded the matter for consideration of the 
impact of new legislation on the claim.  In May 2002, the 
Board applied the amended version of the regulation and 
denied the veteran's claim for service connection for 
pulmonary tuberculosis.  The veteran appealed that decision 
to the Court and in a July 2003 Order, the Court vacated the 
Board's May 2002 decision.  In March 2004, the Board remanded 
the matter for further procedural development pursuant to the 
Veterans Claims Assistance Act of 2000.  The matter is once 
again before the Board.




FINDING OF FACT

Pulmonary tuberculosis was not manifested during the 
veteran's active duty service or to a compensable degree 
within three years following his discharge from service; nor 
is it otherwise related to service.


CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by such service. 38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.370, 3.371, 
3.374 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the January 1997 denial preceded the enactment of the VCAA.  
However, the RO did furnish VCAA notice to the veteran 
regarding this issue in March 2004.  Because the VCAA notice 
in this case was not provided to the appellant prior to the 
RO decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 letter, as well as the April 2000, 
August 2004 and August 2005 supplemental statements of the 
case, the RO informed the appellant of the applicable laws 
and regulations, including applicable provisions of the VCAA, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
March 2004 letter, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  VA also informed 
the veteran to send copies of any relevant evidence he had in 
his possession and that he could also get any relevant 
records himself and send them to VA.  Thus, the Board finds 
that VA's duty to notify has been fulfilled and any defect in 
the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded a VA examination during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the 
veteran indicated in writing in October 2005 that he had 
"already stated [his] case completely" and requested that 
his records be forwarded to the Board.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

The veteran's May 1945 Physical Examination report shows that 
clinical evaluation of his lungs revealed "bronchial 
breathing, right interclavicular region."  No x-ray reports 
were found and are no other service medical records on file.  

A report of physical examination with unclear date included 
illegible comments as to findings about the lungs; however, 
there were no defects noted as important or as a bar to 
service.  The Affidavit for Philippine Army Personnel 
completed by the veteran in February 1946 reflected no wounds 
or illnesses alleged to have been incurred during service.  
The veteran submitted several copies of discharge documents 
purporting to show discharge due to physical 
disqualification, although no disqualifying disability is 
listed.

A March 1966 affidavit from J. Encanto, a medical surgeon in 
service, indicated that he treated the veteran in September 
1944 for symptoms of chest and back pain, cough, hemoptysis, 
and weight loss.  The diagnosis was PTB.  The veteran was 
unimproved after extended treatment and was discharged from 
service due to disability from PTB.  Additional affidavits 
from lay persons dated in March 1966 and April 1966 indicated 
that each individual knew the veteran in service, that he was 
treated in 1944 for PTB, and that he was ultimately 
discharged for disability due to PTB.

A July 1968 affidavit from R.R., who worked as a nurse at a 
hospital that was open before and after the war, stated that 
the veteran was hospitalized for one month for treatment of 
active PTB in June 1946.  He thereafter was a regular 
outpatient until 1949, though he still received treatment at 
a different facility.  She noted that hospital records from 
1945 to 1950 had been destroyed.  A July 1968 statement from 
P. Camacho, M.D., related that he treated the veteran for PTB 
from February 1954 to December 1955.

Records from Veterans Memorial Hospital and Angel Salazar 
Memorial General Hospital reflect multiple hospitalizations 
from 1968 to 1974 and from 1993 to 2003.  The April 1968 VA 
hospital discharge summary shows that it was the first 
admission for the veteran for hemoptysis of one day duration.  
It is noted that he had been confined twice in 1949 and 1951 
at Iloilo Provincial Hospital because of the same complaint 
and was treated as a case of PTB.  His 1968 discharge 
diagnoses were questionable bronchiectasis and pneumonitis, 
resolving.  Diagnoses from the admissions dated from 1971 
generally included PTB.  A May 1972 VA hospital discharge 
summary notes that the veteran was a known PTB case since 
1942.  Chest X- rays dated from March 1988 through January 
2002 show moderately advanced bilateral PTB.  Records 
associated with the May 1973 hospitalization included history 
from the veteran in which he related having his first episode 
of hemoptysis in 1944, first diagnosis of PTB in 1946, and 
first hospital admission for hemoptysis in 1968.  A July 1974 
VA hospital discharge summary notes that the veteran was a 
known PTB case since 1968.  The records are otherwise 
negative for reference to or opinion about any relationship 
between the veteran's PTB and service.

In May 2005, the veteran underwent a VA examination where he 
was diagnosed as having PTB, moderately advanced, stable, 
inactive, restrictive ventilatory defect on pulmonary 
function test.  Regarding the onset of this disability, the 
examiner stated that it was quite difficult to say that his 
PTB was already present while he was in service since there 
was no chest x-ray or medical report of the disease.  
However, he said that since 1966 the veteran was already 
claiming PTB and there was an affidavit from a nurse 
regarding treatment from 1949-1951.  He went on to opine that 
it was as least as likely as not that the veteran's PTB could 
have started during service, and "could have been advanced 
only in the 1949, thus he already have symptoms."  

In written argument in September 2005, the veteran's 
representative requested that the benefit-of-the-doubt rule 
be applied in this case and that the veteran's claim be 
granted.

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Active tuberculosis may be presumed to be service connected 
if manifest to a degree of 10 percent or more within three 
years of service.  38 C.F.R. § 3.307.  For pulmonary 
tuberculosis shown by x-ray in active service, x-ray evidence 
alone may be adequate for a grant of direct service 
connection for pulmonary tuberculosis.  38 C.F.R. § 3.370.  
However, a diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service (during the presumptive period), unless confirmed by 
acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374.

The credibility and weight to be attached to medical opinions 
is within the province of Board.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Court in Guerrieri 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See also Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases).

The Board finds in this case that a preponderance of the 
evidence is against the claim for service connection for 
pulmonary tuberculosis.  The veteran's physical examination 
report dated approximately one month prior to his separation 
from service shows that he had bronchial breathing, right 
interclavicular region, but there is no service department 
diagnosis or x-ray finding of pulmonary tuberculosis.  This 
report also shows that the veteran had back problems.  
Although there are several copies of discharge documents 
submitted by the veteran purporting to show discharge due to 
physical disqualification, the disqualifying disability is 
not listed. 

With respect to the March 1966 affidavit from Captain J. 
Encato, a medical surgeon, who said he treated the veteran 
for PTB in service in 1944, this evidence is outweighed by 
the above-noted inservice physical examination report dated 
in May 1945 which makes no mention of pulmonary tuberculosis.  
There is also the Affidavit for Philippine Army Personnel 
completed by the veteran in February 1946 reflecting no 
wounds or illnesses incurred during service.  These latter 
records are contemporaneous to the veteran's recognized 
service and are deemed more reliable than the medical 
surgeon's recollection of treatment of the veteran over 20 
years earlier.  See Guerrieri, supra.  

With respect to the postservice hospital records from 
Veterans Memorial Hospital, dated as early as 1968, showing 
dates the onset of the veteran's PTB in service, these 
reports are based on the veteran's own report of medical 
history and contain conflicting onset dates (e.g. 1942, 1944, 
1968).  Accordingly, in view of the absence of additional 
analysis by the recording physicians, these records are 
insufficient to establish service connection on a direct 
basis.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Furthermore, pulmonary tuberculosis may not be presumed to be 
service connected in this case because there is no service 
department or VA diagnosis of active PTB within three years 
of the veteran's 1945 discharge from service.  Although the 
hospital ward nurse stated in a July 1968 affidavit that she 
treated the veteran for active pulmonary tuberculosis from 
1946 to 1949 (thus placing the purported treatment within the 
three year presumptive period), this statement does not meet 
the requirements of 38 C.F.R. § 3.374.  That is, 
notwithstanding the fact that a nurse is not a "private 
physician" as the regulation provides, her statement has not 
been confirmed by acceptable clinical, x-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  See also 
Savage v. Gober, 10 Vet. App. 488, 497 (1997), (citing 
Tubianosis v. Derwinski, 3 Vet. App. 181, 184 (1992) (there 
is clear regulatory guidance limiting the dating and type of 
evidence needed to establish service connection for 
tuberculosis).

While there is no disputing that the medical evidence clearly 
a current diagnosis of PTB established by x-ray findings, the 
record lacks competent evidence of a nexus between the 
veteran's current PTB and his period of recognized service.  
Moreover, the wording of the May 2005 VA examiner's opinion 
that it is as least as likely as not that the veteran's PTB 
could (emphasis added) have started during service indicates 
the likelihood of the possibility of such a relationship as 
opposed to the likelihood of the relationship itself.  
Moreover, prior to rendering this opinion, the examiner 
pointed out that it was quite difficult to say that the 
veteran's PTB was already present in service since there was 
no chest x-ray or medical report of the disease.  His 
reliance on the 1968 nurse affidavit of purported treatment 
for PTB from 1946 to 1949, as well as the timing of the 
veteran's 1966 claim, as opposed to any clinical findings or 
x-ray findings of the disease, diminishes the probative value 
of his medical opinion.  As is explained above, the nurse's 
1968 affidavit does not meet VA's requirements for 
establishing PTB during that period.  See 38 C.F.R. 
§ 3.374(c); Savage, supra.  

In sum, the Board finds that the evidence in this case is not 
in a state of relative equipoise; rather, for the reasons 
provided above, the preponderance of the evidence is against 
the claim.  Consequently, the benefit of the doubt rule is 
not for application and the claim for service connection for 
pulmonary tuberculosis must be denied.  38 U.S.C.A. §§ 1110, 
1112, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.374.  


ORDER

Service connection for pulmonary tuberculosis is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


